Order, Supreme Court, Bronx County (Stanley Green, J.), entered February 25, 1998, which denied plaintiffs’ motion for summary judgment against defendant Mendon Leasing Corp., unanimously affirmed, without costs.
Having previously prevailed upon their argument that Men-don was not a party to the default judgment against John Densby and that the action as against Mendon had been *305severed, thus enabling Mendon to conduct discovery and litigate the issues, plaintiffs are judicially estopped from now arguing that the default judgment against Densby should be given res judicata and collateral estoppel effect against Mendon (see, Madden v Corey, 251 AD2d 257). In any event, Men-don was not in privity with Densby, and did not have a full and fair opportunity to litigate either the issues of liability or damages (see, Frolish v Ryder Truck Rental, 63 AD2d 799). Concur — Rosenberger, J. P., Wallach, Rubin and Andrias, JJ.